             Case
              Case2:18-cr-00280-RSL
                   2:18-cr-00280-RSL Document
                                      Document78-1 Filed01/19/21
                                               79 Filed  01/15/21 Page
                                                                   Page11ofof11




 1                                                             The Honorable Robert S. Lasnik
 2
 3
 4
 5                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 6
                                      AT SEATTLE
 7
      UNITED STATES OF AMERICA,                    NO. CR18-280 RSL
 8
                               Plaintiff
 9                                                 ORDER GRANTING
                         v.                        STIPUATED BRIEFING
10
                                                   SCHEDULE
      DAVID POSEY,
11
                              Defendant.
12
13
14         This Court, having reviewed the Stipulated Motion of the Parties proposing
15 a briefing schedule for the defendant’s motion for reduction in sentence, hereby states that
16 IT IS ORDERED the motion be granted and that the briefing schedule should be as follows:
17         a.        The government’s response to the motion should be filed on or before
18                   January 28, 2021; and
19         b.        Any reply should then be filed on or before January 29, 2021; and
20         c.        The matter noted for January 29, 2021.
21                     19th day of January, 2021.
           DATED this _____                  021.
22
23
                                                       ROBERT S. LASNIK
24                                                     United States District Court Judge
25
     Presented by:
26
27 /s/ Stephen P. Hobbs
   STEPHEN P. HOBBS
28 Assistant United States Attorney
     ORDER SETTING BRIEFING SCHEDULE/                                    UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     United States v. Posey, CR18-280 RSL - 1
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
